Per Smith, Justice: This cause must be decided upon first principles. If suit should be brought on this bond, the allegations could not be supported by proof. This is not like the case of a variance between a judgment and an execution. The appeal must be dismissed. Appeal dismissed. McConnell thereupon moved the Court for leave to withdraw the transcript of the record, for the purpose of bringing a writ of error. Per Smith, Justice: This motion must be denied. The transcript has become a part of the records of this Court, and cannot be withdrawn. Motion denied. Variances: Pearsons v. Lee, Ante 193; Felt v. Williams, Ante 206; Leidig v. Rawson, Ante 272; Hull v. Blaisdell et al., Ante 332; Peyton et al. v. Tappan, Ante 388; Linn v. Buckingham, Ante 451.